Exhibit 23.2 Medigus Ltd. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated April 22, 2015 relating to the financial statements of Medigus Ltd., which appears in Medigus Ltd.’s Form 20-F filed with the Securities and Exchange Commision on May 7, 2015. Tel-Aviv, Israel /s /Kesselman & Kesselman September 8, 2015 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 6812508, Israel P.O Box 50005 Tel-Aviv 6150001Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il
